     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 1 of 6 PAGEID #: 64

              Case: 15-4017        Document: 10-1      Filed: 03/07/2016     Page: 1               (1 of 6)



               NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                         No. 15-4017

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Mar 07, 2016
RICHARD DUNCAN,                                        )                 DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE SOUTHERN DISTRICT OF
JON HUSTED, Secretary of State,                        )   OHIO
                                                       )
       Defendant-Appellee.                             )


                                             ORDER


       Before: CLAY, GIBBONS, and STRANCH, Circuit Judges.


       Richard Duncan, an Ohio resident proceeding pro se, appeals the district court’s order
and judgment granting summary judgment for the defendant in his civil rights action alleging
violations of his First and Fourteenth Amendment rights under 42 U.S.C. § 1983. This case has
been referred to a panel of the court that, upon examination, unanimously agrees that oral
argument is not needed. See Fed. R. App. P. 34(a).
       On June 6, 2013, Duncan, an aspiring candidate in the 2016 presidential election, began
collecting nominating petition signatures. Duncan had previously gained non-party ballot access
in the 2008 and 2012 presidential elections by collecting the required nominating petition
signatures in the three years preceding each election’s filing deadline.     Duncan funds his
campaigns himself, spending less than $5,000 on each campaign, and personally collects all of
the signatures necessary for his name to appear on the ballot.          He alleges that these
characteristics are a “major theme” of his campaign and part of his appeal to voters, who “are
tired of the ridiculous spending which occurs in [p]residential campaigns.” (R. 81, PageID 430.)
                                                                                     Exhibit A, p | 1
     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 2 of 6 PAGEID #: 65

               Case: 15-4017      Document: 10-1        Filed: 03/07/2016     Page: 2                (2 of 6)
                                          No. 15-4017
                                              -2-

On June 21, 2013, Duncan received notice of the passage of Senate Bill 47, which amended Ohio
Revised Code §§ 3513.262 and 3513.263 to require that independent presidential candidates
collect the required nominating petition signatures no more than one year prior to the petition’s
filing date.
        On November 18, 2013, Duncan filed a complaint against Ohio Secretary of State Jon
Husted alleging that the one-year time limit for collecting signatures imposed by § 3513.263
violates his and his supporters’ rights under the First and Fourteenth Amendments. Duncan
sought declaratory and injunctive relief. On March 20, 2014, the district court denied Duncan’s
motion for a preliminary injunction. The parties filed cross-motions for summary judgment, and
on August 26, 2015, the district court granted Husted’s motion for summary judgment and
denied Duncan’s cross-motion for summary judgment.
        On appeal, Duncan challenges the district court’s summary judgment order on the
grounds that the challenged statute, as applied to Duncan, violates his free speech and
associational rights under the First and Fourteenth Amendments and his right to equal protection
under the Fourteenth Amendment.
        We review de novo a district court’s decision on a motion for summary judgment, and
view the facts and reasonable inferences drawn therefrom in the non-movant’s favor. Dowling v.
Cleveland Clinic Found., 593 F.3d 472, 476 (6th Cir. 2010); Jones v. Muskegon Cty., 625 F.3d
935, 940 (6th Cir. 2010). Summary judgment is appropriate where “there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). The movant must demonstrate “the absence of a genuine issue of material fact as to at
least one essential element on each of [the plaintiff’s] or [non-movant’s] claims,” at which point
the non-movant “must present sufficient evidence from which a jury could reasonably find for
him.” Jones, 625 F.3d at 940.
        “The Supreme Court has developed a three-part test to evaluate election statutes
challenged under the First and Fourteenth Amendments.” Green Party of Tenn. v. Hargett, 791
F.3d 684, 692 (6th Cir. 2015) (citing Burdick v. Takushi, 504 U.S. 428, 434, 441 (1992);
                                                                                       Exhibit A, p | 2
     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 3 of 6 PAGEID #: 66

                Case: 15-4017      Document: 10-1        Filed: 03/07/2016       Page: 3                (3 of 6)
                                           No. 15-4017
                                               -3-

Anderson v. Celebrezze, 460 U.S. 780, 788–89 (1983)). We “must first consider the character
and magnitude of the asserted injury to the rights protected by the First and Fourteenth
Amendments that the plaintiff seeks to vindicate.” Anderson, 460 U.S. at 789. We “then must
identify and evaluate the precise interests put forward by the State as justifications for the burden
imposed by its rule.” Id. Finally, we must “determine the legitimacy and strength of each of
those interests” and “consider the extent to which those interests make it necessary to burden the
plaintiff’s rights.” Id.
        The level of scrutiny applicable to a challenged election statute “depends upon the extent
to which a challenged regulation burdens First and Fourteenth Amendment rights.” Burdick, 504
U.S. at 434. “When the burden . . . is ‘severe,’ the statute will be subject to strict scrutiny and
must be narrowly tailored and advance a compelling state interest.” Green Party of Tenn., 791
F.3d at 693 (citing Burdick, 504 U.S. at 434). However, “[i]f the burden is ‘reasonable’ and
‘nondiscriminatory,’ the statute will be subject to rational basis and survive if the state can
identify ‘important regulatory interests’ to justify it.” Id. (citing Burdick, 504 U.S. at 434). “For
the majority of cases falling between these extremes,” Ne. Ohio Coal. for the Homeless v.
Husted, 696 F.3d 580, 592 (6th Cir. 2012), we “will ‘weigh[] the burden on the plaintiffs against
the state’s asserted interest and chosen means of pursuing it.’” Green Party of Tenn., 791 F.3d
at 693 (citation omitted).
        Duncan argues that § 3513.263 violates his rights of free speech and association secured
by the First and Fourteenth Amendments. As the district court noted, the Supreme Court has
found reasonable election statutes that impose significantly more onerous time constraints on
collecting nominating petition signatures than does § 3513.263. See, e.g., Am. Party of Tex. v.
White, 415 U.S. 767, 783 (1974) (upholding a statute requiring collection of 22,000 signatures in
55 days); Jenness v. Fortson, 403 U.S. 431, 433, 438 (1971) (upholding a statute requiring
collection of signatures equal to 5% of registered voters within 180 days); see also, e.g., Storer v.
Brown, 415 U.S. 724, 740 (1974) (finding that, standing alone, a statute requiring collection of
325,000 signatures in 24 days would not impose “an impossible burden”); Nader v. Keith, 385
                                                                                         Exhibit A, p | 3
     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 4 of 6 PAGEID #: 67

               Case: 15-4017          Document: 10-1      Filed: 03/07/2016    Page: 4                (4 of 6)
                                            No. 15-4017
                                                -4-

F.3d 729, 733–35 (7th Cir. 2004) (upholding a statute requiring collection of 25,000 signatures in
134 days). Thus, on its face, the challenged statute imposes a reasonable burden on Duncan’s
free speech and associational rights. See Burdick, 504 U.S. at 434. Duncan nevertheless argues
that, as applied to him, the challenged statute imposes a severe burden by forcing him to abandon
his low-cost campaign strategy, which in turn will cause him to lose the support of voters who
would otherwise support him on the basis of his low-cost campaign and personal solicitations of
support. He has failed to show, however, that the statute would impede his ability to recruit local
volunteers to help collect signatures without cost. “[H]ard work and sacrifice by dedicated
volunteers are the lifeblood of any political organization,” Am. Party of Tex., 415 U.S. at 787,
and the right of access to the ballot does not entitle Duncan to the “more generalized expressive
function” of styling his campaign as a “walking tour.” Burdick, 504 U.S. at 438. Accordingly,
even as applied to Duncan, the burden imposed by the challenged statute is not severe. See id.
at 438–39. And, in light of Ohio’s “important regulatory interests” in ensuring that a non-party
candidate has sufficient current support before granting him access to the ballot, the challenged
statute passes constitutional muster. See id. at 434.
       Duncan also challenges § 3513.263 under the Equal Protection Clause of the Fourteenth
Amendment.      We examine equal protection challenges to election statutes using the same
balancing framework as First Amendment challenges. See Green Party of Tenn., 791 F.3d
at 692. The Equal Protection Clause provides that no state shall “deny to any person within its
jurisdiction the equal protection of the laws,” U.S. Const. amend. XIV, § 1, “which is essentially
a direction that all persons similarly situated should be treated alike.” City of Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Thus, to prevail on an equal protection claim, a
plaintiff must show “that the government treated the plaintiff ‘disparately as compared to
similarly situated persons.’” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379
(6th Cir. 2011) (citation omitted).
       Duncan first argues that § 3513.263 violates his right to equal protection by placing an
undue burden on him and other independent candidates that it does not place on partisan
                                                                                        Exhibit A, p | 4
     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 5 of 6 PAGEID #: 68


              Case: 15-4017        Document: 10-1        Filed: 03/07/2016    Page: 5                (5 of 6)
                                           No. 15-4017
                                               -5-

candidates. Ohio’s statutory framework requires partisan candidates to win the majority of votes
in a primary election. See Jolivette v. Husted, 694 F.3d 760, 771 (6th Cir. 2012). Independent
candidates, by contrast, are “excused from this process, and thus different restrictions for their
access to the ballot are permissible.” Id. Specifically, they must gather 5,000 signatures no more
than one year prior to the nominating petition’s date of submission. These represent “two
alternative paths” to the ballot, Jenness, 403 U.S. at 441, and, accordingly, “independent
candidates and partisan candidates are not similarly situated for purposes of election
regulations,” Jolivette, 694 F.3d at 771 (citing Jenness, 403 U.S. at 440–41). Duncan’s first
equal protection claim, therefore, “do[es] not get off the ground.” See id.
       Duncan also argues that § 3513.263 violates his right to equal protection by invidiously
discriminating against him on the basis of wealth, because the one-year time limit will require
him to apportion additional funding for his campaign, and, due to his economic status, Duncan
predicts that this required additional funding may prove prohibitive to his campaign.         The
Supreme Court has held that “a candidate who establishes that he cannot pay [a] filing fee
required for a place on the primary ballot may be required to demonstrate the ‘seriousness’ of his
candidacy by persuading a substantial number of voters to sign a petition in his behalf.” Lubin v.
Panish, 415 U.S. 709, 718–19 (1974). The Supreme Court has thus endorsed nominating
signature petition requirements as an appropriate alternative to election procedures that would
otherwise restrict an indigent candidate’s access to the ballot. See id. Moreover, Duncan fails to
explain why compliance with § 3513.263 would necessarily increase the costs associated with
his campaign. Therefore, Duncan’s second equal protection claim similarly lacks merit.
       For these reasons, we AFFIRM the district court’s judgment.


                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk

                                                                                       Exhibit A, p | 5
     Case: 2:20-cv-02295-MHW-EPD Doc #: 14-1 Filed: 06/02/20 Page: 6 of 6 PAGEID #: 69

               Case: 15-4017      Document: 10-2         Filed: 03/07/2016   Page: 1                (6 of 6)




                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                              100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                     CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                      Filed: March 07, 2016




Mr. Richard Duncan
1100 East Boulevard
Aurora, OH 44202

Ms. Ryan Lynn Richardson
Office of the Attorney General
of Ohio
30 E. Broad Street
17th Floor
Columbus, OH 43215

               Re: Case No. 15-4017, Richard Duncan v. Jon Husted
                   Originating Case No. : 2:13-cv-01157

Dear Sirs,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                      Sincerely yours,

                                      s/Robin Baker
                                      Case Manager
                                      Direct Dial No. 513-564-7027

cc: Mr. Richard W. Nagel
    Ms. Halli Brownfield Watson

Enclosure

Mandate to issue
                                                                                     Exhibit A, p | 6
